Exhibit 10.45

 

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made effective as of
July 1, 2003 (the “Agreement”), between GUITAR CENTER, INC., a Delaware
corporation (the “Company”), and Bruce Ross (the “Executive”).

 

This Agreement amends and restates that certain Second Amended and Restated
Employment Agreement, dated as of July 1, 2001, between the Executive and the
Company, which agreement amended and restated that certain Amended and Restated
Employment Agreement, dated as of July 1, 1998, between the Executive and the
Company, which agreement amended and restated that certain Employment Agreement,
dated as of June 5, 1996, between the Executive and the Company’s predecessor,
Guitar Center Management, Inc., as amended by Amendment No. 1 dated October 15,
1996 and Amendment No. 2 dated as of January 30, 1997 (as so amended, the
“Original Agreement”).  The Original Agreement was executed and delivered in
connection with the closing of the Stock Purchase Agreement (the “Purchase
Agreement”) dated June 5, 1996 (the “Commencement Date”) by and among the
Company, Chase Venture Capital Associates, L.P., Wells Fargo Small Business
Investment Company, Inc., Weston Presidio Capital II, L.P., and the security
holder of the Company.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       EMPLOYMENT.  The Company shall employ
the Executive, and the Executive accepts employment with the Company, upon the
terms and conditions set forth in this Agreement for the period beginning on the
Commencement Date and ending as provided in Section 4 hereof (the “Employment
Period”).

 

2.                                       POSITION AND DUTIES.

 

(a)                                  During the Employment Period, the Executive
shall serve as the Executive Vice President and Chief Financial Officer of the
Company and shall have the normal duties, responsibilities and authority
thereof, subject to the power of the board of directors of the Company (the
“Board”) and the powers delegated to the Executive’s superiors (if any) by the
Board.

 


(B)                                 THE EXECUTIVE SHALL REPORT TO THE BOARD OR
ITS DESIGNEE, AND THE EXECUTIVE SHALL DEVOTE HIS BEST EFFORTS AND SUBSTANTIALLY
ALL OF HIS BUSINESS TIME, ATTENTION AND ENERGIES (EXCEPT FOR PERMITTED VACATION
PERIODS AND REASONABLE PERIODS OF ILLNESS OR OTHER INCAPACITY) TO THE BUSINESS
AND AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES (AS DEFINED BELOW).  THE
EXECUTIVE SHALL PERFORM HIS DUTIES AND RESPONSIBILITIES TO THE BEST OF HIS
ABILITIES IN A DILIGENT, TRUSTWORTHY, AND BUSINESSLIKE MANNER.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL NOT ENGAGE IN ANY BUSINESS ACTIVITY
WHICH, IN THE REASONABLE JUDGMENT OF THE BOARD, MATERIALLY CONFLICTS WITH THE
DUTIES OF THE EXECUTIVE HEREUNDER, WHETHER OR NOT SUCH ACTIVITY IS PURSUED FOR
GAIN, PROFIT OR OTHER PECUNIARY ADVANTAGE; PROVIDED, HOWEVER, THAT NOTHING
HEREIN IS

 

--------------------------------------------------------------------------------


 

intended to prohibit Executive from managing his own investment portfolio so
long as Executive shall at all times adequately fulfill his obligations pursuant
to this Section 2(b).

 


(C)                                  FOR PURPOSES OF THIS AGREEMENT, (I)
“SUBSIDIARIES” SHALL MEAN ANY CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY OR SIMILAR BUSINESS ORGANIZATION OF WHICH THE SECURITIES HAVING A
MAJORITY OF THE VOTING POWER IN ELECTING DIRECTORS OR THE COMPARABLE GOVERNING
BODY OR PERSON ARE, AT THE TIME OF DETERMINATION, OWNED BY THE COMPANY, DIRECTLY
OR THROUGH ONE OR MORE SUBSIDIARIES; AND (II) “PERSON” SHALL BE CONSTRUED
BROADLY AND SHALL INCLUDE, WITHOUT LIMITATION, AN INDIVIDUAL, A PARTNERSHIP, A
JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION, A LIMITED
LIABILITY COMPANY AND A GOVERNMENTAL ENTITY OR ANY DEPARTMENT OR AGENCY THEREOF.


 


3.                                       BASE SALARY AND BENEFITS.


 


(A)                                  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE’S BASE SALARY SHALL BE $290,000 PER ANNUM OR SUCH HIGHER RATE AS THE
BOARD OR THE COMPENSATION COMMITTEE OF THE BOARD (EXCLUDING THE EXECUTIVE IF HE
SHOULD BE A MEMBER OF THE BOARD AT THE TIME OF SUCH DETERMINATION) MAY DESIGNATE
FROM TIME TO TIME (THE “BASE SALARY”), WHICH SALARY SHALL BE PAYABLE IN SUCH
INSTALLMENTS AS IS THE POLICY OF THE COMPANY WITH RESPECT TO ITS SENIOR
EXECUTIVE EMPLOYEES AND SHALL BE SUBJECT TO FEDERAL, STATE AND LOCAL WITHHOLDING
AND OTHER PAYROLL TAXES.  IN ADDITION, DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL EMPLOYEE BENEFIT PROGRAMS FOR
WHICH ALL EXECUTIVES OF THE COMPANY ARE GENERALLY ELIGIBLE AND THE EXECUTIVE
SHALL BE ELIGIBLE TO PARTICIPATE IN ALL INSURANCE PLANS AVAILABLE GENERALLY TO
ALL EXECUTIVES OF THE COMPANY.


 


(B)                                 IN ADDITION TO THE BASE SALARY, FOR EACH
FISCAL YEAR ENDING DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL ALSO BE
ELIGIBLE TO RECEIVE AN ANNUAL BONUS IN A TARGET AMOUNT OF 50% OF THE EXECUTIVE’S
THEN-CURRENT BASE SALARY.  THE AMOUNT OF SUCH BONUS WILL BE DETERMINED BY THE
BOARD OR ITS DESIGNEE(S), IN THEIR SOLE DISCRETION.


 


(C)                                  THE COMPANY SHALL REIMBURSE THE EXECUTIVE
FOR ALL REASONABLE EXPENSES INCURRED BY HIM IN THE COURSE OF PERFORMING HIS
DUTIES UNDER THIS AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN
EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER
BUSINESS EXPENSES, SUBJECT TO THE COMPANY’S REQUIREMENTS WITH RESPECT TO
REPORTING AND DOCUMENTING SUCH EXPENSES.


 


(D)                                 DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL BE ENTITLED TO PAID VACATION CONSISTENT WITH THE COMPANY’S POLICY
APPLICABLE TO ITS EXECUTIVES AT THE EXECUTIVE VICE PRESIDENT LEVEL GENERALLY. 
VACATION TIME NOT USED IN A GIVEN YEAR WILL NOT ACCRUE AND MAY NOT BE CARRIED
FORWARD TO ANY FUTURE PERIOD.


 


4.                                       TERM; SEVERANCE.


 


(A)                                  UNLESS RENEWED BY MUTUAL AGREEMENT OF THE
COMPANY AND THE EXECUTIVE, THE EMPLOYMENT PERIOD SHALL END ON JUNE 30, 2006;
PROVIDED, HOWEVER, THAT (I) THE EMPLOYMENT PERIOD SHALL TERMINATE PRIOR TO SUCH
DATE UPON THE EXECUTIVE’S RESIGNATION PURSUANT TO THE PROVISIONS OF SECTION 4(H)
OR 4(I) HEREOF, OR THE DEATH OR DISABILITY (AS HEREINAFTER DEFINED)

 

2

--------------------------------------------------------------------------------


 

of Executive; and (ii) the Employment Period may be terminated by the Company at
any time prior to such date for Cause (as defined below) or without Cause.  For
purposes of this Agreement the term “Disability” means any long-term disability
or incapacity which (i) renders the Executive unable to substantially perform
all of his duties hereunder for 180 days during any 18-month period or (ii)
would reasonably be expected to render the Executive unable to substantially
perform all of his duties for 180 days during any 18-month period, in each case
as determined by the Board (excluding the Executive if he should be a member of
the Board at the time of such determination) in its good faith judgment after
seeking and reviewing advice from a qualified physician.

 


(B)                                 IF THE EMPLOYMENT PERIOD IS TERMINATED BY
THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE WITH REASONABLE JUSTIFICATION
PRIOR TO JULY 1, 2005, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE AS SEVERANCE,
FOR THE PERIOD BEGINNING ON THE DATE OF SUCH TERMINATION AND ENDING ON JUNE 30,
2006, (I) THE BASE SALARY FOR SUCH SEVERANCE PERIOD, (II) AN ANNUAL CASH BONUS
EQUAL TO THE LAST ANNUAL BONUS (EXCLUDING ANY PORTION THEREOF THAT THE CO-CHIEF
EXECUTIVE OFFICERS OF THE COMPANY CONSIDERED EXTRAORDINARY AND NON-RECURRING) HE
RECEIVED PRIOR TO TERMINATION (SUCH BONUS TO BE PRO-RATED FOR ANY PARTIAL YEAR),
AND (III) CONTINUATION OF HIS MEDICAL BENEFITS (OR, IF SUCH CONTINUATION IS NOT
PERMITTED BY THE COMPANY’S INSURERS BEYOND THE EMPLOYMENT PERIOD, AN ANNUAL CASH
PAYMENT EQUAL TO THE AVERAGE PREMIUM THE COMPANY PAYS TO OBTAIN HEALTH INSURANCE
FOR AN EMPLOYEE), UNLESS THE EXECUTIVE HAS BREACHED THE PROVISIONS OF THIS
AGREEMENT, IN WHICH CASE THE PROVISIONS OF SECTION 12(A)(III) SHALL APPLY.  IF
THE EMPLOYMENT PERIOD IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY THE
EXECUTIVE WITH REASONABLE JUSTIFICATION ON OR AFTER JULY 1, 2005, THE EXECUTIVE
SHALL BE ENTITLED TO RECEIVE AS SEVERANCE, FOR A PERIOD OF ONE YEAR, (I) THE
BASE SALARY FOR SUCH SEVERANCE PERIOD, (II) AN ANNUAL CASH BONUS EQUAL TO THE
LAST ANNUAL BONUS (EXCLUDING ANY PORTION THEREOF THAT THE CO-CHIEF EXECUTIVE
OFFICERS OF THE COMPANY CONSIDERED EXTRAORDINARY AND NON-RECURRING) HE RECEIVED
PRIOR TO TERMINATION (SUCH BONUS TO BE PRO-RATED FOR ANY PARTIAL YEAR), AND
(III) CONTINUATION OF HIS MEDICAL BENEFITS (OR, IF SUCH CONTINUATION IS NOT
PERMITTED BY THE COMPANY’S INSURERS BEYOND THE EMPLOYMENT PERIOD, AN ANNUAL CASH
PAYMENT EQUAL TO THE AVERAGE PREMIUM THE COMPANY PAYS TO OBTAIN HEALTH INSURANCE
FOR AN EMPLOYEE), UNLESS THE EXECUTIVE HAS BREACHED THE PROVISIONS OF THIS
AGREEMENT, IN WHICH CASE THE PROVISIONS OF SECTION 12(A)(III) SHALL APPLY.  FOR
PURPOSES OF THIS SECTION 4(B), BENEFITS WILL NOT INCLUDE FUTURE PARTICIPATION IN
ANY DISCRETIONARY BONUS OR EQUITY INCENTIVE POOL, OTHER THAN CONTINUATION OF
ANNUAL CASH BONUSES AS CONTEMPLATED IN THE PREVIOUS SENTENCE.  SUCH SEVERANCE
PAYMENTS WILL BE MADE PERIODICALLY IN THE SAME AMOUNTS AND AT THE SAME INTERVALS
AS THE BASE SALARY, ANNUAL BONUS AND BENEFITS (AS APPLICABLE) WERE PAID
IMMEDIATELY PRIOR TO TERMINATION OF EMPLOYMENT.  EXECUTIVE SHALL HAVE NO DUTY TO
MITIGATE ANY DAMAGES WHICH EXECUTIVE MAY SUFFER AS A RESULT OF SUCH TERMINATION
NOR SHALL THE SEVERANCE BENEFITS PAYABLE BE REDUCED BY ANY SUMS ACTUALLY EARNED
BY EXECUTIVE AS A RESULT OF ANY OTHER EMPLOYMENT OBTAINED BY EXECUTIVE DURING
THE ORIGINAL EMPLOYMENT PERIOD.


 


(C)                                  IF THE EMPLOYMENT PERIOD IS TERMINATED FOR
ANY REASON (INCLUDING PURSUANT TO SECTION 4(I)) OTHER THAN BY THE COMPANY
WITHOUT CAUSE OR BY THE EXECUTIVE WITH REASONABLE JUSTIFICATION, THE EXECUTIVE
SHALL BE ENTITLED TO RECEIVE ONLY THE BASE SALARY AND THEN ONLY TO THE EXTENT
SUCH AMOUNT HAS ACCRUED THROUGH THE DATE OF TERMINATION.

 

3

--------------------------------------------------------------------------------


 


(D)                                 EXCEPT AS OTHERWISE EXPRESSLY REQUIRED BY
LAW (E.G., COBRA) OR AS SPECIFICALLY PROVIDED HEREIN, ALL OF THE EXECUTIVE’S
RIGHTS TO SALARY, SEVERANCE, BENEFITS, BONUSES AND OTHER AMOUNTS HEREUNDER (IF
ANY) ACCRUING AFTER THE TERMINATION OF THE EMPLOYMENT PERIOD SHALL CEASE UPON
SUCH TERMINATION.  IN THE EVENT THAT THE EMPLOYMENT PERIOD IS TERMINATED BY THE
COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE WITH REASONABLE JUSTIFICATION, THE
EXECUTIVE’S SOLE REMEDY SHALL BE TO RECEIVE THE SEVERANCE PAYMENTS AND BENEFITS
DESCRIBED IN SECTION 4(B) HEREOF.


 


(E)                                  IF (I) THE EMPLOYMENT PERIOD IS TERMINATED
AS A RESULT OF THE EXECUTIVE’S DEATH OR DISABILITY, (II) THERE IS A SALE OF THE
COMPANY, OR (III) THE EMPLOYMENT PERIOD IS TERMINATED BY THE COMPANY WITHOUT
CAUSE OR BY THE EXECUTIVE WITH REASONABLE JUSTIFICATION, ALL STOCK OPTIONS HELD
BY THE EXECUTIVE SHALL IMMEDIATELY VEST PURSUANT TO THE TERMS OF THE AGREEMENTS
BY WHICH SUCH OPTIONS WERE ISSUED.


 


(F)                                    AS A CONDITION TO THE EXECUTIVE’S RECEIPT
OF ANY BENEFITS DESCRIBED IN SECTION 4(B) OR (E) HEREOF, THE EXECUTIVE SHALL BE
REQUIRED TO EXECUTE A RELEASE (THE “RELEASE”) OF ALL CLAIMS ARISING OUT OF HIS
EMPLOYMENT OR THE TERMINATION THEREOF, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY.  SUCH RELEASE SHALL SPECIFICALLY RELATE TO ALL OF THE EXECUTIVE’S
RIGHTS AND CLAIMS IN EXISTENCE AT THE TIME OF SUCH EXECUTION BUT SHALL EXCLUDE
ANY CONTINUING OBLIGATIONS THE COMPANY MAY HAVE TO THE EXECUTIVE FOLLOWING THE
DATE OF TERMINATION UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT PROVIDING FOR
OBLIGATIONS TO SURVIVE THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.


 


(G)                                 FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
MEANS ANY TERMINATION BY THE COMPANY OF EXECUTIVE’S EMPLOYMENT WITHIN 90 DAYS
AFTER THE BOARD BECOMES AWARE OF THE OCCURRENCE OF ANY OF THE FOLLOWING:


 


(I)                                     THE ONGOING AND REPEATED FAILURE BY THE
EXECUTIVE TO PERFORM SUCH LAWFUL DUTIES CONSISTENT WITH EXECUTIVE’S POSITION AS
ARE REASONABLY REQUESTED BY THE BOARD IN GOOD FAITH AS DOCUMENTED IN WRITING TO
THE EXECUTIVE (OTHER THAN AS A RESULT OF EXECUTIVE’S ILLNESS OR DISABILITY);


 


(II)                                  THE EXECUTIVE’S ONGOING AND REPEATED
MATERIAL NEGLECT OF HIS DUTIES ON A GENERAL BASIS (OTHER THAN AS A RESULT OF
EXECUTIVE’S ILLNESS OR DISABILITY), NOTWITHSTANDING WRITTEN NOTICE OF OBJECTION
FROM THE BOARD AND THE EXPIRATION OF A 30 DAY CURE PERIOD;


 


(III)                               THE COMMISSION BY THE EXECUTIVE OF ANY ACT
OF FRAUD, THEFT OR CRIMINAL DISHONESTY WITH RESPECT TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, OR THE CONVICTION OF THE EXECUTIVE OF ANY FELONY;


 


(IV)                              THE COMMISSION OF ANY ACT INVOLVING MORAL
TURPITUDE WHICH (A) BRINGS THE COMPANY OR ANY OF ITS AFFILIATES INTO PUBLIC
DISREPUTE OR DISGRACE, OR (B) CAUSES MATERIAL INJURY TO THE CUSTOMER RELATIONS,
OPERATIONS OR THE BUSINESS PROSPECTS OF THE COMPANY OR ANY OF ITS AFFILIATES, OR

 

4

--------------------------------------------------------------------------------


 


(V)                                 MATERIAL BREACH BY THE EXECUTIVE OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY BREACH BY THE EXECUTIVE OF THE
PROVISIONS OF SECTIONS 5, 6 OR 7 HEREOF, NOT CURED WITHIN 30 DAYS AFTER WRITTEN
NOTICE TO EXECUTIVE FROM THE BOARD;


 

provided, however, that in the event of an intentional breach of the provisions
of sections 5, 6 or 7 hereof, the executive shall not have the opportunity to
cure.

 


(H)                                 FOR PURPOSES OF THIS AGREEMENT, “REASONABLE
JUSTIFICATION” MEANS ANY VOLUNTARY TERMINATION BY THE EXECUTIVE OF HIS
EMPLOYMENT WITH THE COMPANY WITHIN 90 DAYS AFTER THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS WITHOUT EXECUTIVE’S WRITTEN CONSENT:


 


(I)                                     THE EXECUTIVE IS DIRECTED TO PERFORM AN
ACT THAT THE EXECUTIVE REASONABLY BELIEVES TO BE IN CONTRAVENTION OF LAW, OR
WHICH THE EXECUTIVE REASONABLY BELIEVES WOULD SUBJECT THE COMPANY AND HIMSELF TO
MATERIAL LIABILITY, DESPITE HIS EXPRESS WRITTEN OBJECTION ADDRESSED TO THE BOARD
WITH RESPECT TO SUCH ACTION;


 


(II)                                  THERE HAS BEEN ANY CHANGE IN THE
EXECUTIVE’S TITLE OR ANY MATERIAL REDUCTION IN THE NATURE OR SCOPE OF HIS
RESPONSIBILITIES, OR THE EXECUTIVE IS ASSIGNED DUTIES THAT ARE INCONSISTENT WITH
HIS POSITION;


 


(III)                               THERE IS ANY MATERIAL REDUCTION IN THE
EXECUTIVE’S COMPENSATION OR A MATERIAL REDUCTION IN EXECUTIVE’S OTHER BENEFITS
(OTHER THAN REDUCTIONS IN BENEFITS THAT GENERALLY AFFECT ALL EMPLOYEES ENTITLED
TO SUCH BENEFITS RATABLY);


 


(IV)                              THE EXECUTIVE IS REQUIRED BY THE COMPANY,
AFTER WRITTEN OBJECTION BY THE EXECUTIVE, TO RELOCATE HIS PRINCIPAL PLACE OF
EMPLOYMENT OUTSIDE A RADIUS OF FIFTY MILES FROM HIS PLACE OF EMPLOYMENT
IMMEDIATELY PRIOR TO SUCH RELOCATION; OR


 


(V)                                 THERE IS A MATERIAL FAILURE BY THE COMPANY
TO PERFORM ANY OF ITS OBLIGATIONS TO THE EXECUTIVE UNDER THIS AGREEMENT;


 

provided, however, that with respect to unintentional Company breaches of
Sections 4(h)(ii), (iii) and (v), the Company shall be given written notice by
Executive of such breach and 30 days to cure such breach, if curable.

 


(I)                                     IF AT ANY TIME DURING THE EMPLOYMENT
PERIOD, THERE IS A SALE OF THE COMPANY (AS DEFINED BELOW), EXECUTIVE MAY RESIGN
WITHIN 90 DAYS OF THE OCCURRENCE OF SUCH EVENT BY NOTIFYING THE COMPANY IN
WRITING, WHEREUPON THE EMPLOYMENT PERIOD SHALL BE TERMINATED AND EXECUTIVE SHALL
BE ENTITLED SOLELY TO RECEIVE BASE SALARY ACCRUED THROUGH THE DATE OF
TERMINATION AS SPECIFIED IN SECTION 4(C), AND NO SEPARATE SEVERANCE BENEFIT.


 

(j)                                     For purposes of this Agreement, “Sale of
the Company” shall mean a transaction or series of integrated transactions
involving an Independent Third Party or group of Independent Third Parties
acting in concert pursuant to which such party or parties acquire (i) capital
stock of the Company possessing the voting power to elect a majority of the
entire board of directors of the Company (whether by merger, consolidation or
issuance of the Company’s capital stock), or (ii) all or substantially all of
the Company’s assets determined on a

 

5

--------------------------------------------------------------------------------


 

consolidated basis, or (iii) 60% or more of all of the Company’s common stock,
on a fully-diluted basis.

 

(k)                                  For purposes of this Agreement,
“Independent Third Party” shall mean any Person who, immediately prior to a
contemplated transaction, individually and with its Group or Family Group, as
the case may be, does not own in excess of 10% of the Company’s common stock, on
a fully-diluted basis.

 

(l)                                     For purposes of this Agreement, “Group”
shall mean:

 

(i)                                     in the case of a partnership, (A) such
partnership and any of its limited or general partners, (B) any corporation or
other business organization to which such partnership shall sell all or
substantially all of its assets or with which it shall be merged, (C) any
Affiliate of such partnership, and (D) with respect to any individual identified
in clauses (A) through (C) above, members of his Family Group; and

 

(ii)                                  in the case of a corporation, (A) such
corporation, (B) any corporation or other business organization to which such
corporation shall sell or transfer all or substantially all of its assets or
with which it shall be merged, (C) any Affiliate of such corporation, and (D)
with respect to any individual identified in clauses (A) through (C) above,
members of his Family Group.

 

(m)                               For purposes of this Agreement, “Family Group”
shall mean an individual’s spouse, ancestors and/or descendants (whether natural
or adopted) and the estate of and any trust solely for the benefit of such
individual and/or the individual’s spouse, ancestors and/or descendants.

 

(n)                                 For purposes of this Agreement, “Affiliate”
shall mean with respect to any Person, (i) a director, officer or partner of
such Person or any Person identified in clause (iii) below, (ii) a spouse,
parent, sibling or descendant of such Person (or a spouse, parent, sibling or
descendant of any director or executive officer of such Person), and (iii) any
other Person that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such Person. 
The term “control” includes, without limitation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 


5.                                       NONDISCLOSURE AND NONUSE OF
CONFIDENTIAL INFORMATION.


 


(A)                                  THE EXECUTIVE WILL NOT DISCLOSE TO A THIRD
PARTY OR USE FOR HIS PERSONAL BENEFIT OR FOR THE BENEFIT OF A THIRD PARTY, AT
ANY TIME, EITHER DURING THE EMPLOYMENT PERIOD OR THEREAFTER, ANY CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) OF WHICH THE EXECUTIVE IS OR BECOMES AWARE,
WHETHER OR NOT SUCH INFORMATION IS DEVELOPED BY HIM, EXCEPT TO THE EXTENT THAT
SUCH DISCLOSURE OR USE IS DIRECTLY RELATED TO AND REQUIRED BY THE EXECUTIVE’S
PERFORMANCE IN GOOD FAITH OF DUTIES ASSIGNED TO THE EXECUTIVE BY THE COMPANY OR
AS REQUIRED BY LAW OR AS NECESSARY FOR EXECUTIVE TO ENFORCE HIS RIGHTS
HEREUNDER.  THE EXECUTIVE WILL TAKE ALL REASONABLE AND

 

6

--------------------------------------------------------------------------------


 

appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft.  The Executive shall
deliver to the Company at the termination of the Employment Period or at any
time the Company may request all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any of its Subsidiaries which the Executive may then
possess or have under his control.

 


(B)                                 AS USED IN THIS AGREEMENT, THE TERM
“CONFIDENTIAL INFORMATION” MEANS INFORMATION THAT IS NOT GENERALLY KNOWN TO THE
PUBLIC AND THAT IS USED, DEVELOPED OR OBTAINED BY THE COMPANY IN CONNECTION WITH
ITS BUSINESS, INCLUDING BUT NOT LIMITED TO (I) INFORMATION, OBSERVATIONS AND
DATA OBTAINED BY THE EXECUTIVE WHILE EMPLOYED BY THE COMPANY (INCLUDING THOSE
OBTAINED PRIOR TO THE DATE OF THIS AGREEMENT) CONCERNING THE BUSINESS OR AFFAIRS
OF THE COMPANY, (II) PRODUCTS OR SERVICES, (III) FEES, COSTS AND PRICING
STRUCTURES, (IV) DESIGNS, (V) ANALYSES, (VI) DRAWINGS, PHOTOGRAPHS AND REPORTS,
(VII) COMPUTER SOFTWARE, INCLUDING OPERATING SYSTEMS, APPLICATIONS AND PROGRAM
LISTINGS, (VIII) FLOW CHARTS, MANUALS AND DOCUMENTATION, (IX) DATA BASES, (X)
ACCOUNTING AND BUSINESS METHODS, (XI) INVENTIONS, DEVICES, NEW DEVELOPMENTS,
METHODS AND PROCESSES, WHETHER PATENTABLE OR UNPATENTABLE AND WHETHER OR NOT
REDUCED TO PRACTICE, (XII) CUSTOMERS AND CLIENTS AND CUSTOMER OR CLIENT LISTS,
(XIII) OTHER COPYRIGHTABLE WORKS, (XIV) ALL PRODUCTION METHODS, PROCESSES,
TECHNOLOGY AND TRADE SECRETS, AND (XV) ALL SIMILAR AND RELATED INFORMATION IN
WHATEVER FORM.  CONFIDENTIAL INFORMATION WILL NOT INCLUDE ANY INFORMATION THAT
HAS BEEN PUBLISHED IN A FORM GENERALLY AVAILABLE TO THE PUBLIC PRIOR TO THE DATE
THE EXECUTIVE PROPOSES TO DISCLOSE OR USE SUCH INFORMATION.  CONFIDENTIAL
INFORMATION WILL NOT BE DEEMED TO HAVE BEEN PUBLISHED MERELY BECAUSE INDIVIDUAL
PORTIONS OF THE INFORMATION HAVE BEEN SEPARATELY PUBLISHED, BUT ONLY IF ALL
MATERIAL FEATURES COMPRISING SUCH INFORMATION HAVE BEEN PUBLISHED IN
COMBINATION.


 


6.                                       INVENTIONS AND PATENTS.


 


(A)                                  THE EXECUTIVE AGREES THAT ALL INVENTIONS,
INNOVATIONS, IMPROVEMENTS, TECHNICAL INFORMATION, SYSTEMS, SOFTWARE
DEVELOPMENTS, METHODS, DESIGNS, ANALYSES, DRAWINGS, REPORTS, SERVICE MARKS,
TRADEMARKS, TRADENAMES, LOGOS AND ALL SIMILAR OR RELATED INFORMATION (WHETHER
PATENTABLE OR UNPATENTABLE) WHICH RELATES TO THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT OR
EXISTING OR FUTURE PRODUCTS OR SERVICES AND WHICH ARE CONCEIVED, DEVELOPED OR
MADE BY THE EXECUTIVE (WHETHER OR NOT DURING USUAL BUSINESS HOURS AND WHETHER OR
NOT ALONE OR IN CONJUNCTION WITH ANY OTHER PERSON) WHILE EMPLOYED BY THE COMPANY
(INCLUDING THOSE CONCEIVED, DEVELOPED OR MADE PRIOR TO THE DATE OF THIS
AGREEMENT) TOGETHER WITH ALL PATENT APPLICATIONS, LETTERS PATENT, TRADEMARK,
TRADENAME AND SERVICE MARK APPLICATIONS OR REGISTRATIONS, COPYRIGHTS AND
REISSUES THEREOF THAT MAY BE GRANTED FOR OR UPON ANY OF THE FOREGOING
(COLLECTIVELY REFERRED TO HEREIN AS, THE “WORK PRODUCT”) BELONG TO THE COMPANY
OR SUCH SUBSIDIARY.  THE EXECUTIVE WILL PROMPTLY DISCLOSE SUCH WORK PRODUCT AS
MAY BE SUSCEPTIBLE OF SUCH MANNER OF COMMUNICATION TO THE BOARD AND PERFORM ALL
ACTIONS REASONABLY REQUESTED BY THE BOARD (WHETHER DURING OR AFTER THE
EMPLOYMENT PERIOD) TO ESTABLISH AND CONFIRM SUCH OWNERSHIP (INCLUDING, WITHOUT
LIMITATION, THE EXECUTION AND DELIVERY OF ASSIGNMENTS, CONSENTS, POWERS OF
ATTORNEY AND OTHER INSTRUMENTS) AND TO PROVIDE REASONABLE ASSISTANCE TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE


 

7

--------------------------------------------------------------------------------


 

prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product.

 


(B)                                 CALIFORNIA EMPLOYEE PATENT ACT NOTIFICATION.
 IN ACCORDANCE WITH SECTION 2872 OF THE CALIFORNIA EMPLOYEE PATENT ACT, WEST’S
CAL. LAB. CODE SECTION 2870 ET. SEQ., EXECUTIVE IS HEREBY ADVISED THAT SECTION
6(A) DOES NOT APPLY TO ANY INVENTION, NEW DEVELOPMENT OR METHOD (AND ALL COPIES
AND TANGIBLE EMBODIMENTS THEREOF) MADE SOLELY BY EXECUTIVE FOR WHICH NO
EQUIPMENT, FACILITY, MATERIAL, CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WAS USED AND WHICH WAS DEVELOPED
ENTIRELY ON EMPLOYEE’S OWN TIME; PROVIDED, HOWEVER, THAT SECTION 6(A) SHALL
APPLY IF THE INVENTION, NEW DEVELOPMENT OR METHOD (I) RELATES TO THE COMPANY’S
OR ANY OF ITS SUBSIDIARIES’ ACTUAL OR DEMONSTRABLY ANTICIPATED BUSINESSES OR
RESEARCH AND DEVELOPMENT, OR (II) RESULTS FROM ANY WORK PERFORMED BY EXECUTIVE
FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


7.                                       NON-COMPETE AND NON-SOLICITATION.


 


(A)                                  THE EXECUTIVE ACKNOWLEDGES AND AGREES WITH
THE COMPANY THAT DURING THE COURSE OF THE EXECUTIVE’S INVOLVEMENT AND/OR
EMPLOYMENT WITH THE COMPANY, SUCH EXECUTIVE HAS HAD AND WILL CONTINUE TO HAVE
THE OPPORTUNITY TO DEVELOP RELATIONSHIPS WITH EXISTING EMPLOYEES, VENDORS,
SUPPLIERS, CUSTOMERS AND OTHER BUSINESS ASSOCIATES OF THE COMPANY WHICH
RELATIONSHIPS CONSTITUTE GOODWILL OF THE COMPANY, AND THE COMPANY WOULD BE
IRREPARABLY DAMAGED IF THE EXECUTIVE WERE TO TAKE ACTIONS THAT WOULD DAMAGE OR
MISAPPROPRIATE SUCH GOODWILL.  ACCORDINGLY, THE EXECUTIVE AGREES AS FOLLOWS:


 


(I)                                     THE EXECUTIVE ACKNOWLEDGES THAT THE
COMPANY CURRENTLY CONDUCTS ITS BUSINESS THROUGHOUT THE UNITED STATES, INCLUDING
WITHOUT LIMITATION THE AREAS LISTED ON EXHIBIT A ATTACHED HERETO (THE
“TERRITORY”).  ACCORDINGLY, DURING THE PERIOD COMMENCING ON THE DATE HEREOF AND
ENDING ON THE LATER OF (X) THE TERMINATION OF THE EMPLOYMENT PERIOD OR (Y) IF
THE EXECUTIVE WAS TERMINATED WITHOUT CAUSE OR RESIGNS WITH REASONABLE
JUSTIFICATION, FOR SO LONG AS SEVERANCE PAYMENTS ARE BEING MADE PURSUANT TO
SECTION 4(B) (SUCH PERIOD IS REFERRED TO HEREIN AS THE “NON-COMPETE PERIOD”),
THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, ENTER INTO, ENGAGE IN, ASSIST,
GIVE OR LEND FUNDS TO OR OTHERWISE FINANCE, BE EMPLOYED BY OR CONSULT WITH, OR
HAVE A FINANCIAL OR OTHER INTEREST IN, ANY BUSINESS WHICH ENGAGES IN SELLING, AT
THE RETAIL LEVEL, MUSICAL INSTRUMENTS, PRO-AUDIO EQUIPMENT OR RELATED
ACCESSORIES WITHIN THE TERRITORY (THE “LINE OF BUSINESS”), WHETHER FOR OR BY
HIMSELF OR AS A REPRESENTATIVE FOR ANY OTHER PERSON.


 


(II)                                  NOTWITHSTANDING THE FOREGOING, THE
AGGREGATE OWNERSHIP BY THE EXECUTIVE OF NO MORE THAN TWO PERCENT (ON A
FULLY-DILUTED BASIS) OF THE OUTSTANDING EQUITY SECURITIES OF ANY ENTITY, WHICH
SECURITIES ARE TRADED ON A NATIONAL OR FOREIGN SECURITIES EXCHANGE, QUOTED ON
THE NASDAQ STOCK MARKET OR OTHER AUTOMATED QUOTATION SYSTEM, AND WHICH ENTITY
COMPETES WITH THE COMPANY (OR ANY PART THEREOF) WITHIN THE TERRITORY, SHALL NOT
(BY ITSELF) BE DEEMED TO BE GIVING OR LENDING FUNDS TO, OTHERWISE FINANCING OR
HAVING A FINANCIAL INTEREST IN A COMPETITOR.  IN THE EVENT THAT ANY ENTITY IN
WHICH THE EXECUTIVE HAS ANY FINANCIAL OR OTHER INTEREST DIRECTLY OR INDIRECTLY
ENTERS INTO THE LINE OF BUSINESS DURING THE NON-COMPETE PERIOD, THE EXECUTIVE
SHALL USE HIS REASONABLE BEST EFFORTS TO DIVEST ALL OF HIS INTEREST (OTHER THAN
ANY AMOUNT PERMITTED TO BE

 

8

--------------------------------------------------------------------------------


 

held pursuant to the first sentence of this Section 7(a)(ii)) in such entity
within 30 days after learning that such entity has entered the Line of Business.


 


(III)                               THE EXECUTIVE COVENANTS AND AGREES THAT
DURING THE NON-COMPETE PERIOD, THE EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY,
EITHER FOR HIMSELF OR FOR ANY OTHER PERSON OR ENTITY, SOLICIT ANY EMPLOYEE OF
THE COMPANY (OTHER THAN SUCH EXECUTIVE’S PERSONAL ASSISTANT OR SECRETARY) OR ANY
SUBSIDIARY TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY
OR EMPLOY ANY SUCH INDIVIDUAL DURING HIS OR HER EMPLOYMENT WITH THE COMPANY OR
ANY SUBSIDIARY AND FOR A PERIOD OF SIX MONTHS AFTER SUCH INDIVIDUAL TERMINATES
HIS OR HER EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY.


 


(B)                                 THE EXECUTIVE UNDERSTANDS THAT THE FOREGOING
RESTRICTIONS MAY LIMIT HIS ABILITY TO EARN A LIVELIHOOD IN A BUSINESS SIMILAR TO
THE BUSINESS OF THE COMPANY, BUT HE NEVERTHELESS BELIEVES THAT HE HAS RECEIVED
AND WILL RECEIVE SUFFICIENT CONSIDERATION AND OTHER BENEFITS AS AN EMPLOYEE OF
THE COMPANY AND AS OTHERWISE PROVIDED HEREUNDER TO CLEARLY JUSTIFY SUCH
RESTRICTIONS WHICH, IN ANY EVENT (GIVEN HIS EDUCATION, SKILLS AND ABILITY), THE
EXECUTIVE DOES NOT BELIEVE WOULD PREVENT HIM FROM OTHERWISE EARNING A LIVING.


 


(C)                                  THE COVENANTS CONTAINED IN SECTION 7(A) AND
7(B) ARE FOR THE SOLE BENEFIT OF THE COMPANY AND MAY BE REDUCED (BUT NOT
INCREASED) IN SCOPE, OR CURTAILED AS TO TERRITORY, TIME PERIOD, OR BOTH, WITHOUT
RESULTING IN A MODIFICATION OF ANY OTHER PROVISION OF THIS AGREEMENT, AS THE
COMPANY MAY DETERMINE IN ITS SOLE DISCRETION.


 


(D)                                 THE PROVISIONS OF THIS SECTION 7 SHALL
TERMINATE IN THE EVENT THE COMPANY FAILS TO MAKE ANY PAYMENTS REQUIRED BY
SECTION 4(B) AND SUCH FAILURE REMAINS UNCURED FOR A PERIOD EQUAL TO AT LEAST 30
DAYS AFTER WRITTEN NOTICE OF SUCH EVENT FROM EXECUTIVE.


 


8.                                       INDEMNIFICATION.  THE COMPANY AND THE
EXECUTIVE HAVE ENTERED INTO AN INDEMNIFICATION AGREEMENT SUBSTANTIALLY IN THE
FORM FILED AS EXHIBIT 10.3 TO THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE
YEAR ENDED DECEMBER 31, 2002.


 


9.                                       INSURANCE.  THE COMPANY MAY, FOR ITS
OWN BENEFIT, MAINTAIN “KEYMAN” LIFE AND DISABILITY INSURANCE POLICIES COVERING
THE EXECUTIVE, PROVIDED THE SAME DOES NOT PREVENT EXECUTIVE FROM OBTAINING
REASONABLE AMOUNTS OF INSURANCE FOR HIS FAMILY OR ESTATE PLANING NEEDS.  THE
EXECUTIVE WILL COOPERATE WITH THE COMPANY AND PROVIDE SUCH INFORMATION OR OTHER
ASSISTANCE AS THE COMPANY MAY REASONABLY REQUEST IN CONNECTION WITH THE COMPANY
OBTAINING AND MAINTAINING SUCH POLICIES.

 

9

--------------------------------------------------------------------------------


 


10.                                 EXECUTIVE REPRESENTATION.  THE EXECUTIVE
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT (A) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY THE EXECUTIVE DOES NOT AND WILL NOT
CONFLICT WITH, BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY AGREEMENT, CONTRACT
OR INSTRUMENT TO WHICH THE EXECUTIVE IS A PARTY OR ANY JUDGMENT, ORDER OR DECREE
TO WHICH THE EXECUTIVE IS SUBJECT, (B) THE EXECUTIVE IS NOT A PARTY TO OR BOUND
BY ANY EMPLOYMENT AGREEMENT, CONSULTING AGREEMENT, NON-COMPETE AGREEMENT,
CONFIDENTIALITY AGREEMENT OR SIMILAR AGREEMENT WITH ANY OTHER PERSON OR ENTITY
AND (C) UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY AND THE
EXECUTIVE, THIS AGREEMENT WILL BE A VALID AND BINDING OBLIGATION OF THE
EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


11.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS,
CLAIMS, AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING.  ANY NOTICE,
REQUEST, DEMAND, CLAIM OR OTHER COMMUNICATION HEREUNDER SHALL BE DELIVERED
PERSONALLY TO THE RECIPIENT, DELIVERED BY UNITED STATES POST OFFICE MAIL
(POSTAGE PREPAID AND RETURN RECEIPT REQUESTED), TELECOPIED TO THE INTENDED
RECIPIENT AT THE NUMBER SET FORTH THEREFOR BELOW (WITH HARD COPY TO FOLLOW), OR
SENT TO THE RECIPIENT BY REPUTABLE EXPRESS COURIER SERVICE (CHARGES PREPAID) AND
ADDRESSED TO THE INTENDED RECIPIENT AS SET FORTH BELOW:


 

If to the Company, to:

 

Guitar Center, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362
Attention:  Chief Executive Officer
Telephone:  (818) 735-8800
Telecopier:  (818) 735-8833

 

With copies to:

 

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, CA 94025

Attention:  Anthony J. Richmond, Esq.

Telephone: (650) 328-4600

Telecopier: (650) 463-2600

 

If to the Executive, to:

 

Bruce L. Ross
972 Via Impresso
Thousand Oaks, California 91320

 

or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
communication shall deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by telecopier or sent by overnight
courier, and (b) on the fifth business day following the date posted, if sent by
mail.

 

10

--------------------------------------------------------------------------------


 


12.                                 GENERAL PROVISIONS.


 


(A)                                  SEVERABILITY/ENFORCEMENT.


 


(I)                                     IT IS THE DESIRE AND INTENT OF THE
PARTIES HERETO THAT THE PROVISIONS OF THIS AGREEMENT BE ENFORCED TO THE FULLEST
EXTENT PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES APPLIED IN EACH
JURISDICTION IN WHICH ENFORCEMENT IS SOUGHT.  ACCORDINGLY, IF ANY PARTICULAR
PROVISION OF THIS AGREEMENT SHALL BE ADJUDICATED BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, PROHIBITED OR UNENFORCEABLE FOR ANY REASON, SUCH
PROVISION, AS TO SUCH JURISDICTION, SHALL BE INEFFECTIVE, WITHOUT INVALIDATING
THE REMAINING PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER JURISDICTION.  NOTWITHSTANDING THE FOREGOING, IF
SUCH PROVISION COULD BE MORE NARROWLY DRAWN SO AS NOT TO BE INVALID, PROHIBITED
OR UNENFORCEABLE IN SUCH JURISDICTION, IT SHALL, AS TO SUCH JURISDICTION, BE SO
NARROWLY DRAWN, WITHOUT INVALIDATING THE REMAINING PROVISIONS OF THIS AGREEMENT
OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.  WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, IF AT
THE TIME OF ENFORCEMENT OF SECTIONS 5, 6 OR 7 OF THIS AGREEMENT, A COURT HOLDS
THAT THE RESTRICTIONS STATED THEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN
EXISTING, THE PARTIES HERETO AGREE THAT THE MAXIMUM PERIOD, SCOPE OR
GEOGRAPHICAL AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE SUBSTITUTED FOR
THE STATED PERIOD, SCOPE OR AREA AND THAT THE FAILURE OF ALL OR ANY OF SUCH
PROVISIONS TO BE ENFORCEABLE SHALL NOT IMPAIR OR AFFECT THE OBLIGATIONS OF THE
COMPANY TO PAY COMPENSATION OR SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.


 


(II)                                  BECAUSE THE EXECUTIVE’S SERVICES ARE
UNIQUE AND BECAUSE THE EXECUTIVE HAS ACCESS TO CONFIDENTIAL INFORMATION AND WORK
PRODUCT, THE PARTIES HERETO AGREE THAT MONEY DAMAGES WOULD BE AN INADEQUATE
REMEDY FOR ANY BREACH OF THIS AGREEMENT BY THE EXECUTIVE.  THEREFORE, IN THE
EVENT OF A BREACH OR THREATENED BREACH OF THIS AGREEMENT, THE COMPANY OR ITS
SUCCESSORS OR ASSIGNS MAY, IN ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING IN
THEIR FAVOR, APPLY TO ANY COURT OF COMPETENT JURISDICTION FOR SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE, OR PREVENT
ANY VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER
SECURITY).


 


(III)                               IN ADDITION TO THE FOREGOING, AND NOT IN ANY
WAY IN LIMITATION THEREOF, OR IN LIMITATION OF ANY RIGHT OR REMEDY OTHERWISE
AVAILABLE TO THE COMPANY, IF THE EXECUTIVE MATERIALLY VIOLATES ANY PROVISION OF
SECTIONS 5, 6 OR 7 (AND SUCH VIOLATION, IF UNINTENTIONAL ON THE PART OF THE
EXECUTIVE, CONTINUES FOR A PERIOD OF 30 DAYS FOLLOWING RECEIPT OF WRITTEN NOTICE
FROM THE COMPANY), ANY SEVERANCE PAYMENTS THEN OR THEREAFTER DUE FROM THE
COMPANY TO THE EXECUTIVE MAY BE TERMINATED FORTHWITH AND UPON SUCH ELECTION BY
THE COMPANY, THE COMPANY’S OBLIGATION TO PAY AND THE EXECUTIVE’S RIGHT TO
RECEIVE SUCH SEVERANCE PAYMENTS SHALL TERMINATE AND BE OF NO FURTHER FORCE OR
EFFECT.  THE EXECUTIVE’S OBLIGATIONS UNDER SECTIONS 5, 6 OR 7 OF THIS AGREEMENT
SHALL NOT BE LIMITED OR AFFECTED BY, AND SUCH PROVISIONS SHALL REMAIN IN FULL
FORCE AND EFFECT NOTWITHSTANDING THE TERMINATION OF ANY SEVERANCE PAYMENTS BY
THE COMPANY IN ACCORDANCE WITH THIS SECTION 12(A)(III).  THE EXERCISE OF THE
RIGHT TO TERMINATE SUCH PAYMENTS SHALL NOT BE DEEMED TO BE AN ELECTION OF
REMEDIES BY THE COMPANY AND SHALL

 

11

--------------------------------------------------------------------------------


 

not in any manner modify, limit or preclude the Company from exercising any
other rights or seeking any other remedies available to it at law or in equity.

 


(B)                                 COMPLETE AGREEMENT.  THIS AGREEMENT, THOSE
DOCUMENTS EXPRESSLY REFERRED TO HEREIN AND ALL OTHER DOCUMENTS OF EVEN DATE
HEREWITH EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND
SUPERSEDE AND PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY
OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT
MATTER HEREOF IN ANY WAY; PROVIDED, HOWEVER, THAT ANY RIGHTS OF EXECUTIVE
HEREUNDER ARE IN ADDITION TO ANY RIGHTS EXECUTIVE MAY HAVE UNDER BENEFIT PLANS,
AGREEMENTS OR ARRANGEMENTS TO WHICH HE IS A PARTY OR IS A PARTICIPANT, AND THIS
AGREEMENT SHALL NOT ABROGATE ANY SUCH RIGHTS.


 


(C)                                  SUCCESSORS AND ASSIGNS.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE EXECUTIVE AND THE COMPANY AND THEIR RESPECTIVE
SUCCESSORS, ASSIGNS, HEIRS, REPRESENTATIVES AND ESTATE; PROVIDED, HOWEVER, THAT
THE RIGHTS AND OBLIGATIONS OF THE EXECUTIVE UNDER THIS AGREEMENT SHALL NOT BE
ASSIGNED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


(D)                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION
OR RULE (WHETHER OF THE STATE OF CALIFORNIA, OR ANY OTHER JURISDICTION), THAT
WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA TO
BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
CALIFORNIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.


 


(E)                                  JURISDICTION, ETC.


 


(I)                                     EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY CALIFORNIA STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE STATE OF CALIFORNIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH CALIFORNIA STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT IN THE COURTS
OF ANY JURISDICTION.

 

12

--------------------------------------------------------------------------------


 


(II)                                  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY CALIFORNIA STATE OR FEDERAL COURT.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(III)                               THE COMPANY AND THE EXECUTIVE FURTHER AGREE
THAT THE MAILING BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF
ANY PROCESS REQUIRED BY ANY SUCH COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE
OF PROCESS AGAINST THEM, WITHOUT THE NECESSITY FOR SERVICE BY ANY OTHER MEANS
PROVIDED BY LAW.


 


(F)                                    AMENDMENT AND WAIVER.  THE PROVISIONS OF
THIS AGREEMENT MAY BE AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF
THE COMPANY AND THE EXECUTIVE, AND NO COURSE OF CONDUCT OR FAILURE OR DELAY IN
ENFORCING THE PROVISIONS OF THIS AGREEMENT SHALL AFFECT THE VALIDITY, BINDING
EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.


 


(G)                                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
ARISING HEREUNDER.


 


(H)                                 HEADINGS.  THE SECTION HEADINGS CONTAINED IN
THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(I)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(J)                                     ROLE OF COUNSEL.  EXECUTIVE ACKNOWLEDGES
THAT LATHAM & WATKINS LLP ACTED AS COUNSEL SOLELY TO THE COMPANY IN CONNECTION
WITH THE PREPARATION OF THIS AGREEMENT.


 


(K)                                  EMPLOYEE ACKNOWLEDGMENT.  EMPLOYEE
REPRESENTS AND AGREES THAT HE FULLY UNDERSTANDS HIS RIGHT TO DISCUSS ALL ASPECTS
OF THIS AGREEMENT WITH HIS PRIVATE ATTORNEY, AND THAT TO THE EXTENT, IF ANY,
THAT HE DESIRED, HE AVAILED HIMSELF OF SUCH RIGHT.  EMPLOYEE FURTHER REPRESENTS
THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS
AGREEMENT, THAT HE IS COMPETENT TO EXECUTE THIS AGREEMENT, THAT HIS AGREEMENT TO
EXECUTE THIS AGREEMENT HAS NOT BEEN OBTAINED BY ANY DURESS AND THAT HE FREELY
AND VOLUNTARILY ENTERS INTO IT, AND THAT HE HAS READ THIS DOCUMENT IN ITS
ENTIRETY AND FULLY UNDERSTANDS THE MEANING, INTENT AND CONSEQUENCES OF THIS
DOCUMENT.


 

(Signature Page Follows)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amended and
Restated Employment Agreement as of the date first written above.

 

 

GUITAR CENTER, INC.

 

 

 

 

By:

/s/ Larry Thomas

 

Name:

Larry Thomas

 

Title:

Chairman of the Board

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Bruce L. Ross

 

 

Bruce L. Ross

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERRITORY

 

ARIZONA:

Phoenix metropolitan area

Tucson metropolitan area

 

ARKANSAS

Little Rock metropolitan area

 

CALIFORNIA:

Los Angeles County metropolitan areas

Orange County metropolitan areas

San Diego County metropolitan areas

San Francisco/Alameda/Contra Costa/Marin/San Mateo
County metropolitan areas

San Bernardino/Riverside County metropolitan area

Kern County metropolitan area

Fresno County metropolitan area

Sacramento County metropolitan area

Ventura County metropolitan area

 

COLORADO:

Denver metropolitan area

 

CONNECTICUT:

Greenwich metropolitan area

Hartford metropolitan area

 

DISTRICT OF COLUMBIA:

Washington, D.C. metropolitan area

 

FLORIDA:

Miami metropolitan area

Ft. Lauderdale/Hollywood/Palm Beach metropolitan area

Orlando metropolitan area

Tampa metropolitan area

 

GEORGIA:

Atlanta metropolitan area

 

IDAHO:

Boise metropolitan area

 

ILLINOIS:

Chicago metropolitan area

 

A-1

--------------------------------------------------------------------------------


 

INDIANA:

Indianapolis metropolitan area

Gary metropolitan area

 

LOUISIANA:

New Orleans metropolitan area

 

MARYLAND:

Baltimore metropolitan area

Washington, D.C. metropolitan area

 

MASSACHUSETTS:

Boston metropolitan area

 

MICHIGAN:

Detroit metropolitan area

Grand Rapids metropolitan area

 

MINNESOTA:

Minneapolis/St. Paul metropolitan area

 

MISSOURI:

St. Louis metropolitan area

 

NEVADA:

Las Vegas metropolitan area

 

NEW JERSEY:

Camden metropolitan area

Newark metropolitan area

Atlanta City metropolitan area

 

NEW YORK:

Buffalo metropolitan area

New York City metropolitan area
and adjoining Tri-State area

Rochester metropolitan area

Albany metropolitan area

 

NORTH CAROLINA

Charlotte metropolitan area

Raleigh metropolitan area

 

OHIO:

Cincinnati metropolitan area

Cleveland metropolitan area

Columbus metropolitan area

 

A-2

--------------------------------------------------------------------------------


 

OKLAHOMA:

Oklahoma City metropolitan area

 

OREGON:

Portland metropolitan area

Medford metropolitan area

Eugene metropolitan area

 

PENNSYLVANIA:

Philadelphia metropolitan area

Pittsburgh metropolitan area

 

TENNESSEE:

Knoxville metropolitan area

Memphis metropolitan area

 

TEXAS:

Dallas/Ft. Worth metropolitan area

Houston metropolitan area

Austin metropolitan area

Plano metropolitan area

Corpus Christi metropolitan area

 

UTAH:

Salt Lake City metropolitan area

 

VIRGINIA:

Virginia Beach metropolitan area

Washington, D.C. metropolitan area

 

WASHINGTON:

Seattle/Tacoma metropolitan area

Spokane metropolitan area

 

A-3

--------------------------------------------------------------------------------